DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Claim Status
This office action is in response to the amendment and comments submitted 5/31/2022.
Claim 1 has been amended. Support for claim 1 is found in [0026] of the instant specification.
Claims 3, and 9-15 have been cancelled.
Claims 1, 2, and 4-8 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al.(JP2004355996A) in view of Muraoka et al.(US2012/0007564A 1 ).

As to claim 1, Hayashi discloses a positive electrode [Abstract] for a lithium ion battery [0019], comprising: 
a collector layer [0025]; and a positive electrode active material layer which is provided on each of both surfaces of the collector layer (see ... the thickness of the positive electrode mixture layer is, after compression, per side. [0027]) 
and which contains a positive electrode active material, a binder resin, and a conductive assistant [Abstract].  
Regarding the range of the volume resistivity limitation," a volume resistivity of the positive electrode for the lithium ion battery is greater than or equal to 165 (or 120 in the case of claim 9) Ω-.m2 and less than or equal to180 Ω-m2."
Hayashi discloses a positive electrode for a lithium ion battery and further teaches that the conductive auxiliary agent can reduce volume resistivity. [0014] 
Muraoka discloses a positive electrode for a lithium ion battery and further teaches the resistance value of the positive electrode can be controlled by setting the amount of conductive agent. [0025] Showing that the volume resistivity can be optimized by changing the amount of conductive agent and one of ordinary skill in the art would choose the amount of conductive agent in order to optimize the volume resistivity and achieve the claimed properties.
It should be noted "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding the limitation of “the positive electrode active material layer satisfies the relationship of a ratio of S/W being greater than or equal to 0.090 and less than or equal to 0.120,where a surface area of the positive electrode active material contained in the positive electrode active material layer is S [m2/g] and a content of the conductive assistant in the positive electrode active material layer is W [% by mass].” 
Hayashi discloses the claimed range where “S” is the specific surface area of the positive electrode active material is 0.4 to 1.2 m..sup.2/ G. [0018], and “W” the conductive additive, but is preferably 0.1 to 10% by mass [0021] would yield with  S=0.5, W=5 then S/W = 0.1, and S=.1, W=9 then S/W = 0.11.
	[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected  results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Furthermore Hayashi discloses the contribution of the conductive assist specific surface area to improving the density of the  positive electrode active material layer and thereby reducing the number of voids and optimizing the rate of the charge / discharge. Should the specific surface area of the positive electrode active material, dependent on the conductive assist specific surface area, should be to small the charge / discharge efficiency decreases and conversely, should be to large it may be difficult to ensure safety. 
 (see…the specific surface area of the conductive assist should provide sufficient contact area with the positive electrode active material, to reduce the internal resistance, and to optimize the amount of solvent required for preparing the positive electrode mixture-containing paste, Thereby, since the density of the positive electrode mixture layer can be improved, a high capacity can be easily achieved [0020]… see …with the increase in the density of the positive electrode, voids in the positive electrode are reduced, and therefore, the rate of the charge / discharge reaction may be limited…From this viewpoint, the specific surface area …the ratio smaller than the reaction area in the positive electrode decreases, and the charge / discharge efficiency decreases, so that high capacity may not be expected…[0018].
Hayashi teaches optimization of the constituents of the claimed ratio and their functional relationship. It would have been obvious to one of ordinary skill in the art to optimize their relationship.  
It should be noted "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
 and wherein the positive electrode active material contains a lithium-nickel composite oxide. (see… there is no particular problem even if M is a lithium-containing metal oxide containing at least one metal element such as Co, Ni, Mn, Fe, and Cu [0019]).

As to claim 2, the rejection of claim 1 is incorporated, Hayashi discloses the positive electrode for a lithium ion battery according to the positive electrode for a lithium ion battery according to wherein a density of the positive electrode active material layer is greater than or equal to 2.8 g/cm3 and less than or equal to 3.6 g/cm3 (positive electrode mixture layer ... the density is 3.55 g/cm3 [0054] 
It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

As to claim 4, the rejection of claim 1 is incorporated, Hayashi discloses the positive electrode for a lithium ion battery according to the positive electrode for a lithium ion battery according to wherein the binder resin contains a fluorine-based binder resin. (binder is ... polyvinylidene fluoride, [0022])

As to claim 5, the rejection of claim 1 is incorporated, Hayashi discloses the positive electrode for a lithium ion battery and a polyvinylidene fluoride (PVDF) binder, but does not explicitly teach the claimed range. 
Muraoka discloses a positive electrode for a lithium ion battery and further teaches the dissolving 1.7 parts by mass of polyvinylidene fluoride (PVDF) as a binder when fabricating the positive electrode. [0050] Where 1. 7 parts by mass would include 1.7% which lies within the claimed range of greater than or equal to 0.1% by mass and less than or equal to 10.0% by mass. Thus, ensuring the paste is on the current collector. 
It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]). 6. (Previously Presented) The positive electrode for a lithium ion battery according to claim 1, wherein a content of the conductive assistant is greater than or equal to 0.5% by mass and less than or equal to 5.0% by mass, where a total content of the positive electrode active material layer is 100% by mass.

As to claim 6, the rejection of claim 1 is incorporated, Hayashi discloses the positive electrode for a lithium ion battery according to the positive electrode for a lithium ion battery according to wherein a content of the conductive assistant is greater than or equal to 0.5% by mass and less than or equal to 5.0% by mass [0021], where a total content of the positive electrode active material layer is 100% by mass.

As to claim 7, the rejection of claim 1 is incorporated, Hayashi discloses the positive electrode for a lithium ion battery according to the positive electrode for a lithium ion battery according to wherein a thickness of the positive electrode active material layer is greater than or equal to 100 µm and less than or equal to 300 µm. (see ... the positive electrode mixture layer ... thickness ... was 135 µm.[0042]) 
It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

As to claim 8, the rejection of claim 1 is incorporated, Hayashi discloses a lithium ion battery comprising: the positive electrode for a lithium ion battery according to claim 1 and 9. (see ... provide a positive electrode for a non-aqueous secondary battery [Abstract] ... the present invention, the positive electrode active material is not particularly limited. Such as lithium cobalt oxide, LiMn2O4Such as lithium manganese oxide, LiNiO2Metal oxides such as lithium nickel oxide [0019])

Conclusion
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
	a. 	Applicant argues primary reference’s, Hayashi (JP2004355996A), broader range does not read on the applicant’s narrower range. The office respectfully disagrees referring applicant to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	b. 	Applicant argues Hayashi does not teach the claimed ratio without the application of hindsight bias. The office respectfully disagrees as Hayashi discloses the functional relationship between both claimed constituents of the claimed ratio and further teaches their optimization to improve cycle characteristics [0018], [0020].
	c. 	Applicant argues claimed ranges demonstrate “unexpected results”. The office respectfully disagrees as the claimed ranges are not commensurate in scope with the examples of 1 and 2 of table 1 of the instant specification as they do not directly correspond to claim1. The alleged claim of “unexpected results” has not be shown but merely the results are better, because applicant does not describe how the cycling characteristics are unexpected.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728